DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
 
Claim Status
Claim 1 has been amended. 
Claims 1,3-10 and 12-19 have are pending and examined as follows: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,7 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tucker et al (US 2013/0213418).

With regards to claim 1, Tucker et al discloses liquid reservoir (liquid supply 14, Fig. 5) for an electronic smoking device (electronic cigarette 10, Fig. 5), the liquid reservoir comprising;
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
With regards to claim 7, Tucker et al discloses wherein the user can compress the liquid reservoir from having a first column to having a smaller second volume (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59).

With regards to claims 12, 15 and 17, Tucker et al discloses a cartomizer (capillary tube 18 and heater 19 together would constitute a cartomizer, Fig. 5) wherein the cartomizer further includes an electrically operable atomizer configured for vaporizing or atomizing liquid supplied from the liquid reservoir and for providing vaporized or atomized liquid as an aerosol (capillary tube 18 and heater 19 together constitute part of a cartomizer with an atomizer to produce smoke, Fig. 5);
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).

With regards to claims 13 and 16, Tucker et al discloses an atomizer/liquid reservoir portion for an electronic smoking device (capillary tube 18 and heater constitute an atomizer and liquid reservoir 14, Fig. 5) wherein the atomizer/liquid reservoir portion further includes an electrically operable atomizer configured for vaporizing or atomizing liquid supplied from the liquid reservoir and for providing a vaporized or atomized liquid as an aerosol (capillary tube 18 and heater 19 together constitute part of a cartomizer with an atomizer to produce smoke, Fig. 5)
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59).
With regards to claim 14, Tucker et al discloses liquid reservoir (liquid supply 14, Fig. 5) for an electronic smoking device (electronic cigarette 10, Fig. 5), the liquid reservoir comprising;
a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59);
 connecting ports (thread portions 74 and 74’, Fig. 5) for attaching the liquid reservoir (middle section 73 holds liquid supply 14, Fig. 5) to further portions (middle section 73 is connected to first and second section 70 and 72, Fig. 5) of the electronic cigarette 
a nozzle (capillary tube 18, Fig. 5) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid supply 14 is connected to capillary tube 18 for releasing liquid, Fig. 5) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user manually changing a length of the central passage thereby causing compression of the liquid reservoir (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, col 7, lines 57-59) and battery portion comprising the battery (power supply 12 includes a battery, paragraph 0042, lines 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al as applied to claims 1,7 and 12-17 above, and further in view of Goodman et al (US 2012/0230659).

With regards to claim 8, Tucker et al does not disclose comprising a resilient element for expanding the compressed liquid reservoir to the first volume once the user stops compressing the liquid reservoir.
Goodman teaches a resilient element (plate 62 and spring 60, Fig. 4) for expanding the compressed liquid reservoir to the first volume once the user stops compressing the liquid reservoir (reservoir 64, Fig. 4).
With regards to claim 9, Goodman wherein the resilient element plate 62 and spring 60, Fig. 4) comprises a spring (spring 60, Fig. 4) arranged between the open end and an annular protrusion (plate 62, Fig. 4) around the hollow rod (tube 66, Fig. 4) of the piston (level valve 70, Fig. 4).
With regards to claim 10, Goodman discloses comprising a limiting element (valve spring 72, Fig. 4) configured to prevent the piston (level valve 70, Fig. 4) from exiting through the open end (Fig. 4).
It would have been obvious to one skilled in the art at the time the invention was made to modify the reservoir of Tucker et al with the resilient element as taught by Goodman in order to provide a device which efficiently provides a uniform dose of vapor with each actuation (abstract, lines 9-10).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al as applied to claims 1,7 and 12-17 above, and further in view of Dai et al (US 2015/027226).

With regards to claim 18, Tucker et al does not teach wherein the nozzle is further configured to release liquid from the liquid reservoir when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user sucking at an air inhalation port of the electronic smoking device.

Dai et al teaches a nozzle (liquid transport device 26 having an opening 50, Fig. 3A) towards the central passage, the nozzle being configured to release liquid from the liquid reservoir (liquid transport device 26 is connected to liquid reservoir 32, Fig. 1) only when pressure drop along the nozzle exceeds a threshold pressure wherein the pressure drop can be produced by a user sucking at an air inhalation port (mouthpiece opening 18, Fig. 2) of the electronic smoking device (providing a suction force to a mouthpiece of an electronic cigarette through a mouthpiece opening, inducing a negative pressure in the mouthpiece, drawing an amount of liquid from a liquid reservoir through an opening in a liquid transport device of the electronic cigarette due to the negative pressure induced, supplying the amount of liquid drawn from the liquid reservoir onto a heating element, and producing vapor using the liquid supplied to the heating element by heating the vapor on a surface of the heating element, paragraph 0018, lines 1-8).
With regards to claim 19, Dai et al discloses the liquid reservoir wherein the pressure wherein the pressure drop can be produced only by the user sucking at inhalation port (a pressure-induced liquid transport device that allows a user to draw liquid from a liquid reservoir through applying a suction force on the mouthpiece, abstract ,lines 1-3). 
. 

Allowable Subject Matter
Claims 3-6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 3 is objected to because the prior art does not teach the piston is inserted through the opened end into the hollow cylindrical body for closing the open end and wherein the user can move the piston with respect to the hollow cylindrical body for causing compression of the liquid reservoir. Claims 4-6 are dependent upon claim 3, therefore objected. 

Response to Arguments
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
Applicant’s arguments: Applicant argues the prior art does not disclose or teach “a body forming a hollow tube surrounding a central passage wherein a length of the central passage is changeable”. 

Examiner’s response:  Tucker et al discloses a body (liquid supply 14 has walls to make a body, Fig. 5) forming a hollow tube surrounding a central passage (inside of the liquid supply 14, Fig. 5) wherein a length of the central passage is changeable (In use, liquid material is transferred from the liquid supply 14 to the heated capillary tube 18 by manual pumping caused by squeezing of the liquid supply 14, therefore the walls of liquid supply 14 would have a smaller volume since compression would push liquid out, col 7, lines 57-59). Applicant specifically argues that Tucker et al merely discusses that the outer cylindrical housing is elastomeric and that does not teach the above limitations. Tucker et al paragraph 0017, lines 5-8) which can change in cross length when squeezed or compressed (Fig. 5). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








     /TU B HOANG/     Supervisory Patent Examiner, Art Unit 3761